



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gervais, 2021 ONCA 404

DATE: 20210610

DOCKET: C67391

Benotto, Trotter and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raymond Gervais

Appellant

Raymond Gervais, in person

Brian Snell, as duty counsel

Nicole Rivers, for the respondent

Heard: June 7, 2021 by videoconference

On appeal from the sentence imposed on July 11, 2019 by Justice
    Deborah Kinsella of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

Mr. Gervais appeals his sentence of four years for assault causing
    bodily harm.

[2]

The appellant attempted to force his way into an apartment in search of
    a female friend. When the victim blocked his entry, the appellant assaulted him,
    including kicking the victim in the head while the victim was on the ground,
    causing severe injuries. The victim was 66 years old at the time. The appellant
    was 50. The appellant also has a lengthy criminal record.

[3]

The appellant submits that the sentencing judge overemphasized denunciation
    and also failed to respect the jump principle. We do not agree.

[4]

The sentencing judge considered all of the relevant aggravating and
    mitigating factors. Her reasons for sentence are well articulated and are
    entitled to deference. The challenges to the sentencing judges reasons do not
    amount to establishing any error in principle. Further, given the seriousness
    of the injuries caused and the criminal record of the appellant, the sentence
    is not demonstrably unfit. Consequently, there is no basis for this court to
    interfere with the sentence imposed:
R. v. Lacasse
, 2015 SCC 64,
    [2015] 3 S.C.R. 1089.

[5]

Leave to appeal sentence is granted but the appeal is dismissed.

M.L. Benotto J.A.

Gary Trotter J.A.

I.V.B. Nordheimer
    J.A.


